Citation Nr: 1715771	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-32 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from October 21, 2010 through April 15, 2013 (exclusive of a period of a temporary total rating from August 2 through August 31, 2011)..



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the United States Air Force from May 1969 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which awarded service connection for PTSD and assigned a 10 percent rating, effective October 21, 2010.  

A February 2012 rating decision granted a temporary total rating for PTSD from August 2 through August 31, 2011, and continued the 10 percent rating effective September 1, 2011.  

A September 2013 rating decision increased the initial rating assigned for PTSD to 30 percent, effective October 21, 2010 and 70 percent, effective April 16, 2013.  

The Board continued the ratings assigned to the Veteran's PTSD in a March 2016in a March 2016 decision.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  A November 2016 Court Order granted a Joint Motion for Partial Remand (JMPR), vacating the portion of the Board's decision to the extent that it denied the increased initial rating from October 21, 2010 through April 15, 2013, and remanding the appeal to the Board for further adjudication.  The denial of a rating in excess of 70 percent from April 16, 2013 was not disturbed.


FINDING OF FACT

From October 21, 2010 through to April 15, 2013, PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as depression, anxiety, panic attacks of less than one week in frequency, chronic sleep impairment, impairment of short and long-term memory, disturbances of mood and motivation, difficulty in adapting to stressful circumstances, and difficulty establishing social and work relationships.

CONCLUSION OF LAW

From October 21, 2010 through to April 15, 2013, the criteria for a 50 percent rating, but no higher, for PTSD are met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to a higher disability rating for PTSD from October 21, 2010 through April 15, 2013, exclusive of the period of the temporary total rating assigned from August 2 to 31, 2011.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.
VA rates PTSD and other mental disorders based on the following criteria:

General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30


38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  Id.

The symptoms listed in the relevant rating criteria are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Veteran's claim was received in October 2010.  In July 2010, he presented for a psychosocial assessment with a family therapist at a Vet Center.  Progress notes reflect that he actively participated in group, family, and individual therapy to address PTSD symptoms until November 2011.  

During an April 2011 VA PTSD examination, the Veteran described military stressors, including fear of missiles, wretched living conditions, a fellow airman losing both legs in some type of accident or enemy action and never really knowing what happened to him afterward.  He also described the death of his son in a shooting incident.  The examiner diagnosed PTSD related to the Veteran's fear of hostile military activity during military service.  The examiner also commented that the Veteran's history includes other traumas of note that preceded the reported onset of symptoms, although these may simply have enlivened the older trauma.

In providing a diagnosis of PTSD, the examiner documented that the Veteran had symptoms of re-experiencing, such as recurrent distressing dreams or recollections of the stressor.  He also had persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, such as markedly diminished interest or participation in significant activities, feeling detached or estranged from others, and having restricted range of affect.  In addition, he endorsed persistent symptoms of increased arousal, such as sleep disturbance, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.

The examination report identifies the Veteran as having had the following symptoms: depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; impairment of short- and long-term memory; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner remarked that the Veteran tended to ruminate over more obvious PTSD symptoms in a manner suggestive of bolstering or prompting, but nonetheless did appear to fulfill diagnostic criteria for PTSD even when considering this aspect of his functioning.  

Regarding occupational and social impairment, the examiner concluded that the Veteran's PTSD symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication and assigned a GAF score of 54.  The examiner added that the Veteran's PTSD did not impact his ability to work.    

The Veteran was admitted to a VA domiciliary less than one week after the April 2011 VA PTSD examination.  He disclosed that his second wife was in the process of divorcing him and he had been homeless for approximately one week because she had an order of protection against him.  He endorsed some difficulty sleeping at night and complained of nightmares.  He denied suicidal or homicidal ideation, plan, or intent.  Mental status examination findings included the following: pleasant and cooperative; full range of affect; alert and fully oriented; good eye contact; speech clear and normal in tone, rate, and volume; clear and organized thoughts without delusional thinking; no paranoid ideation or behaviors; no auditory or visual hallucinations; no racing or intrusive thoughts or difficulty concentrating; and no depressive symptoms.  A GAF score of 62 was assigned.  

During an April 2011 psychosocial assessment while at the domiciliary, he described experiencing childhood sexual assault at age 12 and witnessing a sergeant get his legs blown off during military service.  He reported being separated from his second wife, but remaining in touch with his children from his previous marriage of 23 years and being close to his siblings.  He stated that he was a deacon and trustee in his church and one of the lead singers in his chorus.  Other reported leisure activities included taping music and movies.

A June 2011 discharge summary from the Veteran's stay at the domiciliary described his course of treatment and condition at discharge.  He stated his mood had been "pretty good,"  he would get "a little anxious" once in a while, he had not had any intrusive thoughts or difficulty concentrating, and his sleep was sometimes "pretty good" and other times interrupted after sleeping for a few hours.  Mental status examination findings were consistent with those upon admission, including thought content without depressive themes, no suicidal or homicidal ideation, and insight and judgment intact.

In June 2011, the Veteran presented to establish care with a physician at the Canandaigua VA Medical Center (VAMC).  He reported being recently discharged from the domiciliary where he was admitted for problems with homelessness.  He disclosed having PTSD in part secondary to sexual abuse at age 12.  He admitted to chronic problems with anxiety and depression as well as a sleep disturbance related to nonmilitary PTSD symptoms.  He reported that he was scheduled to enter the Batavia VA program for PTSD sometime in September.  

In his August 2011 notice of disagreement with the 10 percent rating initially assigned for his PTSD, he acknowledged that he was admitted to the domiciliary in April 2011 for homelessness, but stated he did suffer from anger management; anxiety; depression; chronic sleep impairment, for which Trazodone was prescribed; and memory loss.

As previously noted, the Veteran was admitted to the Batavia VA Domiciliary in August 2011 for participation in the PTSD Residential Rehabilitation Program (PRRP) and a temporary total rating was assigned for PTSD during his time in the program.  On admission, the Veteran complained of some difficulty sleeping and some nightmares.  Mental status examination findings were similar to those reported during his previous domiciliary admission and a GAF score of 62 was assigned.  An August 2011 discharge summary described the Veteran's progress, noting he was highly engaged throughout his treatment there.  He had "presented with mild PTSD symptoms throughout treatment; through his verbal report, [he] does not appear at this time to meet criteria for PTSD; however his PCL scores indicate a PTSD diagnosis."  The summary indicated that through "staff observation and Veteran report," it appears at this time he is presenting with sub-threshold PTSD symptoms.  A GAF score of 60-65 was assigned at discharge.

During VA primary care in September 2011, the Veteran reported that he completed the inpatient PTSD treatment program at Batavia VA and thought it was worthwhile.  He reported symptoms of chronic anxiety, depression, and nonmilitary PTSD symptoms associated with childhood sexual abuse, but felt he was doing much better.  

During a September 2011 Vet Center counseling session with the Veteran and his spouse, the therapist concluded that the couple had made significant gains in rebuilding their relationship since their separation.

At a VA primary care appointment in October 2012, the Veteran stated that he had no major issues with PTSD at the present time and reported he was still taking Trazodone at night, which had helped.

In February 2013, the Veteran returned to the Vet Center with his spouse, requesting a letter for a VA compensation hearing.  A February 2013 treatment summary from the Vet Center therapist indicated that the Veteran had participated in individual, family, and group counseling.  The summary described the Veteran's military trauma and reported that his PTSD symptoms had resulted in interpersonal conflicts, including the dissolution of his first marriage at the time he retired from military service and the disruption to his current marriage as a result of living separately for the past two years.  However, the therapist also indicated that the Veteran and his spouse were living separately "because the Veteran prefers to live in a rural, more isolated area than in their city residence."  The therapist recounted that the Veteran and his spouse described him as "short tempered, depressed, anxious during family activities, avoiding places that are crowded, startling with loud noises, avoiding places that remind him of home, and night sweats."  

A February 2013 treatment record from W. B., M.D., who is the Veteran's private physician, reflects the Veteran's request for a letter regarding his VA disability claim and report that he continued to receive care by the VA medical system for PTSD and other physical disabilities.  Dr. W. B. opined that the Veteran should be considered totally disabled because he is unable to return to competitive work due to several physical disabilities and due to his stated history of PTSD.

The parties to the JMPR found that the Board did not adequately address whether the frequency, duration and severity of the Veteran's symptoms meet the criteria for a 50 percent rating.  Upon review of the evidence, the Board finds that from October 21, 2010 to April 15, 2013, the criteria for a 50 percent rating are met.  In so finding, the Board has reviewed the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  During this period, the Veteran's PTSD was manifested by symptoms of depression, anxiety, panic attacks of less than one week in frequency, chronic sleep impairment, impairment of short and long-term memory, disturbances of mood and motivation, difficulty in adapting to stressful circumstances, and difficulty establishing social and work relationships.  Significantly, the Board finds that the Veteran's difficulty establishing social and work relationships, mood and motivation disturbances, and short and long-term memory impairment most closely approximate occupational and social impairment with reduced reliability and productivity. 

A higher, 70 percent rating is not warranted at any time prior to April 16, 2013 because his PTSD symptoms have not been of similar severity, frequency, or duration as those contemplated by the 70 percent criteria.  While the Veteran exhibits difficulty in adapting to stressful circumstances, the frequency, severity, and duration of his psychiatric symptoms are not reflective of occupational and social impairment with deficiencies in most areas, even when considering the mitigating effects of his participation in group therapy and inpatient PTSD therapy.  Socially, the Board notes that the Veteran first presented to the Vet Center with PSTD symptoms that ended his first marriage and disrupted his second to the point that the Veteran and his spouse live separately.  See February 2013 Medical Treatment Record at 8.  With the assistance of counseling and therapy, the Veteran and his wife began to date and see each other on the weekends, and also mentioned a plan to reconcile with a plan for them to relocate together.  Id. at 9.  While acknowledging that therapy has mitigated his marital difficulties, the Board emphasizes that the Veteran has reported a good relationship with his children and siblings.  See April 2011 Medical Treatment Record at 12.  Additionally, the Veteran is a deacon in his church, of which he is a trustee, and is responsible for making speeches in other churches, and also video tapes church services.  Id.  
Occupationally, the April 2011 examiner opined that the Veteran's PTSD symptoms are not severe enough to interfere with his occupational functioning, and do not impact is ability to work.  While the Board acknowledges that the Veteran's primary care physician opined that the Veteran is unable to work in a competitive environment, this opinion was not based on a mental examination, and was rendered while also taking into account the Veteran's back and knee disabilities, and "stated history of diabetes and PTSD."  See February 2013 Medical Treatment Record at 1.  Thus, this finding unemployability in relation to the Veteran's PTSD is of no probative value.
	
The Board further finds that none of the GAF scores assigned during this period (54, 62, and 60-65) provide a basis for assigning a higher rating of 70 percent, and are at most, demonstrative of moderate symptomatology corresponding to a 50 percent rating.  

The Board also finds that a higher rating of 100 percent is not warranted because the Veteran has never demonstrated symptoms of similar severity, frequency, or duration as to those contemplated by the 100 percent criteria.  His GAF scores assigned during this period of 54, 62, and 60-65, are only reflective of moderate symptomatology and do not provide a basis total occupational and social impairment.  He has consistently denied suicidal or homicidal ideation, and there is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, or disorientation to time or place.  A finding that the Veteran's symptoms equate to total social impairment is not warranted, as the Veteran was able to participate as a deacon in his church and choir during this staged rating period.  Additionally, the Board finds that the Veteran's PTSD symptoms to not cause total occupational impairment, as the April 2011 examiner noted that his PTSD symptoms do not impact his ability to work.  Finally, while memory loss is noted, the record does not establish that it is of the severity contemplated by a 100 percent rating.  


Finally, the Board emphasizes that the parties to the JMPR identified no deficiencies in the Board's analysis as to why 70 and 100 percent ratings were not warranted.  The Court has stated that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] review BVA decisions in a piecemeal fashion"); see also Fugere v. Derwinski, 1 Vet. App. 103, 105   (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ("[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court").  The Board is therefore confident that if the Court had any additional concerns regarding the Board's findings in terms of entitlement to 70 or 100 percent ratings, such concerns would have surfaced in the JMPR or the Court Order so that any deficiencies could be corrected.

Based on the foregoing discussion, the Board finds that a 50 percent rating, and no higher, is warranted for the period in question. 


ORDER

From October 21, 2010 to April 16, 2013 (exclusive of the period of a temporary total rating from August 2 through 31, 2011), the criteria for a 50 percent rating, but no higher, for PTSD are met. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


